J-S47039-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 :    IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                   Appellant                  :
                                              :
                      v.                      :
                                              :
DOUGLAS EDWARD PINDER, JR.,                   :
                                              :
                   Appellee                   :    No. 129 MDA 2015

               Appeal from the Order Entered December 17, 2014,
                  in the Court of Common Pleas of York County,
               Criminal Division, at No.: CP-67-CR-0006167-2013

BEFORE:        ALLEN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                        FILED AUGUST 14, 2015

        The Commonwealth of Pennsylvania (Commonwealth) appeals from

the December 17, 2014 order dismissing all charges against Douglas Edward

Pinder, Jr., (Pinder).1     Upon review, we vacate the order and remand for

further proceedings.

        Pinder was charged with multiple violations of the Motor Vehicle Code,

including driving under the influence, following an incident that occurred on

August 3, 2013. On December 15, 2014, Pinder appeared before the trial

court to address a bench warrant. At that time, Pinder’s counsel presented

the court with a motion to dismiss based upon the Commonwealth’s alleged




1
    Pinder has not filed a brief in this matter.


*Retired Senior Judge assigned to the Superior Court.
J-S47039-15


violation of Pa.R.Crim.P. 600.2 N.T., 12/15/2014, at 5. The Commonwealth

responded that it was not prepared to address the motion at that time. Id.

at 6. The trial court explained that it would not “make [the Commonwealth]

defend something that [it] just received” and that the court would “deal with

the [Rule 600] issue … at a later date.”     Id. at 6, 9.   Nevertheless, on

December 17, 2014, the trial court issued an order dismissing all charges

against Pinder for the Commonwealth’s violation of Pinder’s speedy trial

rights.

        The Commonwealth timely filed a notice of appeal.     The trial court

ordered the Commonwealth to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), and one was filed.      The trial

court then filed its Rule 1925(a) opinion.

        The Commonwealth presents two issues on appeal, which can be

reduced to one: whether the trial court erred in granting Pinder’s motion to

dismiss without conducting an evidentiary hearing.     Commonwealth’s Brief

at 5.

        Rule 600 sets forth various time frames within which a defendant must

be brought to trial.   Pa.R.Crim.P. 600(A)(2). The rule further provides, in

relevant part, as follows:



2
  Pinder’s counsel stated that he delivered the motion to the Commonwealth
that morning. N.T., 12/15/2014, at 9.



                                     -2-
J-S47039-15


              When a defendant has not been brought to trial within the
        time periods set forth in paragraph (A), at any time before trial,
        the defendant’s attorney, or the defendant if unrepresented,
        may file a written motion requesting that the charges be
        dismissed with prejudice on the ground that this rule has been
        violated. A copy of the motion shall be served on the attorney
        for the Commonwealth concurrently with filing. The judge shall
        conduct a hearing on the motion.

Pa.R.Crim.P. 600(D)(1) (emphasis added).

        The Commonwealth argues that, pursuant to the above rule, the trial

court    was   required   to   hold   a   hearing   on   Pinder’s   motion.   The

Commonwealth further contends that in failing to do so, the court deprived

the Commonwealth of its opportunity to review and respond to the motion

and to create a record on the underlying issue of whether Rule 600 was

violated. In its 1925(a) opinion, the trial court conceded its error:

        Inexplicably, on December 17, 2014, the court granted
        [Pinder’s] motion to dismiss without conducting any further
        colloquies on the matter. Therefore, the [Commonwealth] was
        denied the opportunity to review [Pinder’s] motion, investigate
        the claims raised, and build a record upon which the
        [Commonwealth] could base a defense. The court is cognizant
        of this error and respectfully requests that its order dismissing
        criminal charges be nullified.

Trial Court Opinion, 3/18/2015, at 3.

        We agree that the trial court erred in failing to conduct a hearing on

Pinder’s motion. Accordingly, we vacate the December 17, 2014 order and

remand for further proceedings.




                                          -3-
J-S47039-15


     Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/14/2015




                                  -4-